Note: Decisions of a three-justice panel are not to be considered as precedent before any tribunal.

                                           ENTRY ORDER

                           SUPREME COURT DOCKET NO. 2012-230

                                        MARCH TERM, 2013

 In re Carrie Newton                                   }    APPEALED FROM:
                                                       }
                                                       }    Superior Court, Rutland Unit,
                                                       }    Civil Division
                                                       }
                                                       }    DOCKET NO. 548-8-11 Rdcv

                                                            Trial Judge: Mary Miles Teachout

                           In the above-entitled cause, the Clerk will enter:

        Petitioner appeals the superior court’s order granting the State summary judgment with
respect to her post-conviction relief (PCR) petition. We affirm.

        In February 2011, as part of a plea agreement, petitioner pled guilty to charges of selling
cocaine, possessing cocaine, possessing a narcotic drug, and driving with a suspended license.
During the plea colloquy, petitioner stated, in response to questioning from the criminal court, that
she had read and understood the charges and was voluntarily waiving her rights and entering guilty
pleas to the charges. The court read each charge, and petitioner acknowledged having committed
the offenses. The court then accepted the guilty pleas, finding that there was a factual basis for
each charge.

        In February 2012, petitioner filed her amended PCR petition, asserting that her guilty pleas
must be vacated because the court failed to elicit a factual basis for the underlying charges, as
required by Vermont Rule of Criminal Procedure 11(f). The State and petitioner filed cross-
motions for summary judgment. In a June 27, 2012 decision, the superior court denied petitioner’s
motion and granted the State’s motion. The court ruled that the plea colloquy substantially
complied with Rule 11(f). The court noted that the charges against petitioner did not include
elements such as willfulness “requir[ing] a particularized identification of supporting facts” and
were not factually complex so as to require “a careful clarification as to what specific facts satisfy
specific necessary elements of each offense.” The court further noted that each charge read by the
court included a factual description of the conduct underlying the charge, and that, in response to
the court’s inquiries, petitioner acknowledged that she had engaged in the conduct that formed the
factual basis for each charge. According to the court, petitioner’s answers to the court’s direct
inquiries concerning the factual basis for each offense satisfied Rule 11(f).

        On appeal, petitioner argues that the plea colloquy in this case did not satisfy Rule 11(f)
insofar as: (1) there was no recounting of any facts by the court or petitioner; (2) petitioner never
indicated that she understood the law in relation to the facts; and (3) petitioner was not asked, and
never acknowledged, if the State could prove each of the elements of each of the crimes. We find
no error in the superior court’s conclusion that there was substantial compliance with Rule 11(f).

       Rule 11(f) provides that “[n]otwithstanding the acceptance of a plea of guilty, the court
should not enter a judgment upon such plea without making such inquiry as shall satisfy it that
there is a factual basis for the plea.” The rule “is intended to prevent the entry of false guilty pleas
in situations where, for example, the defendant does not completely understand the elements of the
charge or realize that he has a defense.” In re Miller, 2009 VT 36, ¶ 9, 185 Vt. 550 (citing
Reporter’s Notes, V.R.Cr.P. 11). Thus, the “heart” of the rule “is the goal of preventing
defendants from pleading guilty when the conduct they engaged in does not fall within the
charge.” Id. Accordingly, the rule is aimed at assuring “that the defendant understand[s] that the
conduct admitted violates the law as explained by the court.” State v. Blish, 172 Vt. 265, 273
(2001) (citing State v. Yates, 169 Vt. 20, 25 (1999)).

       For this reason, whether a plea colloquy is sufficient to satisfy Rule 11(f) varies depending
on the complexity of the charges or the doubtfulness of the circumstances leading to the charges.
See State v. Whitney, 156 Vt. 301, 303 (1991). The rule is not ritualistic in nature; rather, “we
require only substantial compliance with the requirements of the rule,” which varies with the
circumstances. State v. Cleary, 2003 VT 9, ¶ 15, 175 Vt. 142.

        Here, as the superior court found, the charges were not complex in nature. Nor is there any
indication that the circumstances surrounding the charges were doubtful. At the start of the plea
colloquy, the court went over each of the charges individually and asked defendant if she
understood that the State would have to prove the elements of each charge as set forth by the court.
Defendant assured the court that she understood the charges and that she had reviewed the plea
agreement with her attorney. The court then went over each of the charges again, asking defendant
if she admitted that: (1) on January 7, 2010, she knowingly sold cocaine to a confidential
informant in Rutland; (2) on October 7, 2010, she knowingly possessed 2.5 grams or more of
cocaine; (3) on November 9, 2009, she knowingly possessed a narcotic drug; and (4) on September
19, 2010, she operated a motor vehicle on a public highway at a time when her driver’s license had
been suspended. Defendant admitted to the stated facts and the charges. The court then found a
factual basis for each charge.

        We find no basis to overturn the superior court’s conclusion that the plea colloquy in this
case satisfied Rule 11(f). Defendant admitted to specific facts that support the elements of the
specific charges. She indicated she understood the charges, which were not legally complex. The
purpose of Rule 11(f) is not undermined by the fact that the court did not ask defendant if the State
could prove the charges against her—she herself admitted to the elements of each of the charges.
This case is not comparable to Yates, where we held that the trial court’s failure to establish any
factual basis for an aggravated domestic assault charge was a total violation of Rule11(f). 169 Vt.
at 24.

       Affirmed.

                                                 BY THE COURT:


                                                 _______________________________________
                                                 Paul L. Reiber, Chief Justice

                                                 _______________________________________
                                                 John A. Dooley, Associate Justice

                                                 _______________________________________
                                                 Beth Robinson, Associate Justice


                                                  2